Appeal by the executrix of Cecelia H. Casey, deceased, from a decree of the Surrogate’s Court of Rensselaer county, allowing two claims against the estate, one for $650 to John L. Casey, a brother, and another for ninety-three dollars to Joseph Casey, Jr., a nephew. It was established that John L. Casey had worked on the farm for eight years before the death of the testatrix. During the first two of those years the farm was operated by the then owner, Daniel Casey, a brother of testatrix and claimant, who devised it to this testatrix. She conducted it for six years and until the time of her death, with the aid of John L. Casey, who did general farm work for eight or nine months of each year, and during the remaining months performed some work. The value of the services, their performance, the expectation to pay therefor, and non-payment, were established by disinterested witnesses. The nephew, Joseph Casey, Jr., worked on the farm occasionally — he helped harvest the crops, cut wood, etc. His claim for ninety-three dollars was established by competent proof. Decree unanimously affirmed, with costs payable out of the estate, to the attorney for respondent, John L. Casey. Present — Hill, P. J., Crapser, Bliss and Hefíernan, JJ.